Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-21 & 23-25 are allowed. 							                  The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 10: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized a method of forming a transistor, the method comprising: etching the gate material to form a gate-like structure, thereby exposing an emitter area of the base region and to exposing a base contact area of the base region, the base contact area surrounding the gate-type structure, and the gate-type structure surrounding the emitter area.
The most relevant prior art reference due to Benaissa (Pub. No.: US 2011/0049678 A1) substantially discloses a method of forming a transistor, the method comprising:				forming a collector region having majority carriers of a first type in a semiconductor substrate (Par. 0013-0016 in light of Par. 0023; Figs 3-4 & 10 – collector region comprising 206);												forming a base region having majority carriers of a second type (Par. 0015 in light of Par. 0023; Figs 2-3 & 10 – base region 204);								forming a gate material over the base region (Par. 0017 in light of Par. 0023; Figs. 5 & 10 – gate material 212);											etching the gate material to form a gate-like structure, thereby exposing an emitter area of the base region and to exposing a base contact area of the base region,  (Par. 0017 in light of Par. 0022-0023; Figs 5-6 & 10 – gate-like structure 214; emitter area 208; base contact area 224);		implanting a first dopant in the emitter area to form an emitter region having majority carriers of the first type (Par. 0016 in light of Par. 0023; Figs. 4 & 10 – emitter region 208);		implanting a second dopant in the base contact area of the base region to form a base contact region having majority carriers of the second type (Par. 0019 in light of Par. 0023; Figs 8-10 – base contact region 224);									forming contacts on or over the base contact region, the emitter contact region, a collector contact region and the gate-type structure (Par. 0013-0023 & Claims 1, 12 & 13);				forming a gate connector coupled to the contact of the gate-type structure and adapted to be coupled to a source of DC voltage (Par. 0013-0023 & Claims 1, 12 & 13 – not shown but implied).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 10 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 10 is deemed patentable over the prior arts.

Regarding Claims 11-18: these claims are allowed because of their dependency status from claim 10.

Regarding Claim 19: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized a method of forming an integrated circuit, comprising: forming a polysilicon gate-type structure over the first doped region between an area of the second doped region and a contact area of the first doped region, the contact area surrounding the gate type-structure.
 The most relevant prior art reference due to Benaissa (Pub. No.: US 2011/0049678 A1) substantially discloses a method of forming an integrated circuit, comprising:				implanting a dopant having a first conductivity type into a semiconductor substrate to form a first doped region having the first conductivity type (Par. 0015 in light of Par. 0023; Figs 2-3 & 10 – first doped region 204);									implanting a dopant having a second different conductivity type into the first doped region to form a second doped region within the first doped region and having the second conductivity type (Par. 0016 in light of Par. 0023; Figs. 4 & 10 – emitter region 208);			forming a polysilicon gate-type structure over the first doped region between an area of the second doped region and a contact area of the first doped region (Par. 0017, Figs. 5-6 & 10 – gate material 212; gate-type structure comprising gate electrode 215 & gate dielectric 213; contact area 224 of the first doped region); and						forming a gate connector coupled to the polysilicon gate-type structure, wherein the gate connector is electrically isolated from the first doped region and the second doped region (Par. 0013-0023 & Claims 1, 12 & 13 – gate connector not shown but its presence is implied).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 19 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 19 is deemed patentable over the prior arts.

Regarding Claim 20: this claim is allowed because of its dependency status from claim 19.

Regarding Claim 21: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized a method of forming a transistor, the method comprising: forming a collector region having electron majority carriers in a semiconductor substrate; forming a base region having hole majority carriers within the collector region, the collector region surrounding the base region at a top surface of the semiconductor substrate; forming an emitter region having electron majority carriers within the base region, the base region surrounding the emitter region at the top surface; forming a polysilicon electrode over the base region between emitter region and a base contact, the polysilicon electrode configured to place a negative DC bias on the base region during operation of the transistor.								
 The most relevant prior art reference due to Benaissa (Pub. No.: US 2011/0049678 A1) substantially discloses a method of forming a transistor, the method comprising:				forming a collector region having electron majority carriers in a semiconductor substrate (Par. 0013-0017 in light of Par. 0023; Figs. 2 & 10 – upper portion of substrate 200 could be considered to constitute the collector region; n-type);					forming a base region having hole majority carriers within the collector region, the collector region surrounding the base region at a top surface of the semiconductor substrate (Par. 0015-0017 in light of Par. 0023; Figs. 3 & 10 – base region 204; p-type);					forming an emitter region having electron majority carriers within the base region, the base region surrounding the emitter region at the top surface (Par. 0016-0019 in light of Par. 0023; Figs. 4 & 10 – emitter region comprising 208; n-type);				forming a polysilicon electrode over the base region between emitter region and a base contact, the polysilicon electrode configured to place a DC bias on the base region during operation of the transistor (Par. 0017-0020 in light of Par. 0023; also Claims 1, 12 & 13; Figs  6-10 – polysilicon (gate) electrode 215; base contact region 224; base contact not shown but its presence is implied on base contact region 224; so it could be said that the polysilicon electrode is located between at least a part of the emitter region (208) and the base contact (of the left side)).								
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 21 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 21 is deemed patentable over the prior arts.

Regarding Claim 23-25: this claim is allowed because of its dependency status from claim 21.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/19/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812